Citation Nr: 1542740	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the issue herein decided have been accomplished. 

2.  Based on the Veteran's service, there is no presumption of exposure to herbicides and there is not otherwise competent evidence of exposure to herbicides during his service. 

3.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed IHD is attributable to his active service or any incident of service, including as due to exposure to herbicides. 


CONCLUSION OF LAW

Service connection for IHD, including as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in September 2011.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified the Veteran of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as private treatment records.  In November 2011, the Veteran submitted statements prepared by his wife and his brother attesting to his experience of IHD symptoms.  Most recently, the Veteran submitted additional documents that he asserts support a finding that he was exposed to herbicides during service.  The Veteran has not identified any additionally available evidence for consideration. 

VA's adjudication manual sets out procedures for developing claims based on herbicide exposure in locations other than Vietnam, Thailand, or in the Korean DMZ.  See M21-1MR IV.ii.1.H.7.a.  Pursuant to those procedures, the RO solicited information from the Veteran regarding his herbicide exposure and then made a formal finding regarding the lack of information to corroborate herbicide exposure.  The Board notes that the referenced procedures require the RO to allow the Veteran 30 days to provide requested information regarding herbicide exposure before referring the matter to the JSRRC coordinator to make the aforementioned formal finding.  Here, however, the claim file indicates that the formal finding was made within 22 days of soliciting the Veteran for information via notice letter.  

Although the Veteran was not provided with the full 30 days before the formal finding was made, the Board finds that he was not prejudiced by this timing defect.  Determinations on the issue of prejudice are made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has never alleged that he was prejudiced because he did not receive the full 30 days to provide JSRRC with information to substantiate of a finding of herbicide exposure.  Furthermore, he did not submit any evidence in the time period between the early formal finding and when the formal finding should have been issued eight days later.  Finally, the fact that the Veteran was given additional notice following the initial rating decision in December 2011and the case was readjudicated when the RO issued a Statement of the Case in February 2012 reinforces the impression that the Veteran was given ample opportunities to substantiate his claim.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding that a notice timing error is cured by adequate VCAA notice and subsequent readjudication.). The RO complied with its duty to assist in seeking out relevant information regarding the Veteran's contention that he was exposed to herbicides in service. Accordingly, the Board finds that there is no additional duty to assist regarding this contention. 

Moreover, as to the RO's potential duty to conduct medical inquiry with regards to the etiology of the Veteran's IHD, the Board notes that the Veteran has not asserted that his IHD began in service or is otherwise attributable to service on a basis other than herbicide exposure.  Thus, while cognizant that the Veteran had not been provided a VA examination to evaluate his IHD and its potential connection to service, the Board finds that there is no duty to provide such an examination.  

VA's duty to conduct medical inquiry is only triggered where the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  Although the third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold, the evidence of record does not indicate any association between the Veteran's IHD and an event in service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, the Board finds that this low threshold is not met and that the RO's duty to conduct medical inquiry was not triggered in this case. 

In recognition of the efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  Included within the purview of chronic diseases is IHD.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating lack of exposure. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 

If it is established, either presumptively or otherwise, that a Veteran was exposed to herbicides during service, then the Veteran is also entitled to a presumptive finding of service connection for certain diseases as outlined in 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) include IHD. 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty of visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit has held that 38 C.F.R. § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a service member had actually set foot within the land borders of Vietnam in order to be entitled to a statutory presumption of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S. Ct. 1002, 173 L.Ed. 2d 315 (2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

An overview of the case indicates that the Veteran filed his application for VA disability compensation in August 2011.  The Veteran contends that he was exposed to herbicides while serving in the Army and stationed at Naha Port, Okinawa as he was handling containers of said herbicides being shipped to the Republic of Vietnam.  In addition, the Veteran also contends that he was exposed to herbicides while loading and unloading cargo ships with retrograde military equipment that the Veteran believes was being shipped from the Republic of Vietnam and therefore was contaminated with herbicides. 

Specifically, the Veteran indicated in a November 2011 statement that he handled barrels of Agent Orange while offloading and loading cargo ships bound for Vietnam, but did not explain why he believed that the barrels he was handling contained Agent Orange.  In an April 2014 statement, the Veteran indicated that he identified the barrels containing Agent Orange from the distinctive orange stripes around them.  He also asserted that many of the barrels were damaged and leaking, and that he did not have any protective clothing or equipment other than leather work gloves and hardhats. 

In a December 2011 rating decision, the RO denied service connection for IHD based on a review of the Veteran's service treatments records (STRs), VA medical records, and lay statements submitted by the Veteran. Subsequently, in November 2012, the Veteran filed a Notice of Disagreement. In a February 2014 Statement of the Case, the RO confirmed its denial of the claim due to a lack of evidence of herbicide exposure during service as well as a lack of evidence that the Veteran was diagnosed with IHD. Thereafter, in a substantive appeal received in April 2014, the Veteran maintained that he was exposed to herbicides during service and argued that VA treatment records reflected a diagnosis of IHD. 

Moving on to the relevant evidence in the file, the Veteran's service personnel records show that he served on active duty at USARPAC in Okinawa, Japan from October 1968 to May 1970. The Veteran's military occupational specialty was a cargo handler. The Veteran's STRs are silent as to any complaint, findings, treatment, or diagnoses relating to IHD. 

On the basis of the STRs alone, the Veteran has not set forth sufficient evidence that he developed IHD during service.  Thus, service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is denied.  

Again, the Veteran does not contend that his IHD is attributable to service on any basis other than a presumptive one for exposure to herbicides.  Typically, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). In this particular matter, the Veteran was separated from active service in 1970.  The medical records available in the file provide the first indication of a diagnosis of IHD in September 2013, some 43 years after the Veteran's separation from service.  The Veteran, his wife, and his brother have vaguely asserted that he has experienced some symptoms of IHD (shortness of breath, chest pain), but have not specifically identified any point in time at which the Veteran believes he developed IHD. Accordingly, in consideration of the significant gap in time between discharge from service and initial diagnosis, and remaining cognizant of the fact that the Veteran has not explicitly asserted that he developed IHD until his diagnosis in September 2013, the Board finds that the preponderance of the evidence is against the claim of service connection for IHD based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  Moreover, as it has not been established that the Veteran manifested IHD prior to his diagnosis in September 2013, it is clear that the Veteran's particular case is well beyond the one year presumptive period for IHD as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for IHD on a presumptive basis as a chronic disease is denied. 

The analysis now turns to a determination of whether the Veteran is entitled to a finding of service connection for IHD on a presumptive basis due to exposure to herbicides under 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  As discussed previously, herbicide exposure on a presumptive basis is only established if the evidence of record indicates that the Veteran meets the specific criteria for demonstrating service in Vietnam or that the Veteran falls within one of the distinct factual situations outlined in the other provisions of § 3.307(a)(6).  The Veteran's service personnel records and his own statements indicate that his overseas service was restricted to Okinawa, which clearly exempts him from taking advantage of the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii).  Gray v. McDonald, 27 Vet. App. 313 (2015).  Furthermore, the Veteran had not asserted that he served in the Korea DMZ or Thailand, nor has he asserted facts which would allow him to potentially avail himself of the other unique presumptive provisions of 38 C.F.R. § 3.307(a)(6).  Herbicide exposure on a presumptive basis under 38 C.F.R. § 3.307(a)(6) is therefore denied. 

Of course, the Veteran may still establish service connection by evidence of exposure on a non-presumptive basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Veteran and his representative have referenced an Air Force Memorandum dated in September 1966 which documents one report submitted by a civil engineering representative documenting suggestions for improving procedures for use of herbicides by military personnel in Okinawa during the Vietnam era. In addition, the Veteran and his representative have referenced a map, presumably obtained from the internet, which purports to indicate areas in Okinawa where herbicides were "transported, sprayed, stored and buried during the 1960's and '70s."  This map states that it is "based upon U.S. government documents and accounts of veterans who served on Okinawa." 

These documents provided by the Veteran do suggest that it is possible that service members stationed at the specific locations where the Veteran was posted in Okinawa were exposed to herbicides as part of their service.  However, they do not specifically reference any of the herbicides covered by the presumptive provisions of 38 C.F.R. § 3.307(a)(6).  Moreover, what these documents suggest is directly contradicted by a Memorandum for Record, dated in May 2009 and promulgated by the U.S. Army Joint Services Records Research Center (JSRRC), which provides that "the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam..."  In addition, the Memorandum states that "the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with...equipment that was used in Vietnam."  See M21-1MR IV.ii.2.C.10.m.  Without more to substantiate the documents submitted by the Veteran, the Board must discount the possibility offered by those documents in favor of the JSRRC's Memorandum for Record, supported as it is by a thorough review of relevant military records documenting the movement and use of herbicides during the Vietnam era.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to independently assess the evidence before it and make a determination as to the relative weight to assign to each piece of evidence).   

The Veteran has indicated that he believes that he handled Agent Orange while in service, and identified the barrels containing Agent Orange by an orange stripe painted on the outside of the barrels.  He also asserts that there is a strong possibility that the retrograde military equipment he handled while in service came from Vietnam and was contaminated with herbicides to include Agent Orange. There is no evidence in the record that the Veteran has the degree of expertise necessary to identify herbicides or herbicide residue; therefore, he is not competent to testify as to the identity of the chemicals and chemical residue he allegedly came into contact with.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran has not indicated that anyone informed him that the barrels he handled contained Agent Orange or why he specifically identified orange-striped barrels as containing Agent Orange. Thus, while the lay statements offered by the Veteran and his witnesses provide some probative value, they too are outweighed by the Memorandum for Record and the clear determination that there is no evidence that shipboard service members were exposed to herbicide if they did not set foot in Vietnam (or fall within one of a few distinct ancillary circumstances).  The Board therefore assigns more probative weight to the Memorandum for Record, and concludes that the preponderance of the evidence supports a finding of no herbicide exposure in service, presumptive or otherwise. 

As it has not been established that the Veteran was exposed to herbicide in service, it is clear that he is not entitled to a presumption of service connection for IHD under 38 C.F.R. § 3.307(a)(6), despite the fact that IHD is listed as one of the diseases in 38 C.F.R. § 3.309.  With that in mind, the Veteran is not precluded from demonstrating service connection for IHD even if the herbicide exposure presumption does not apply in this particular case, so long as all of the evidence indicates that the disease was incurred in or the result of service.  38 C.F.R. § 3.303(d).  However, after consideration of all the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran developed IHD in service, or within a year of service, or that his IHD is otherwise attributable to service, to include on a presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for IHD under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for IHD, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


